Case 1:20-cv-02295-EGS Document 81-1 Filed 11/05/20 1 of 7
Pos? SCS

|

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED SYATES
POSTAL SERVICETs

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

Name: M4. | a

 

 

 

- District: GREENSBORO
Phone #: Title: Miypy 1W TS
check Box | SECTION / OPERATION: COMMENTS:
Conk erp WORK AREA TO BE SEARCHED Se tAINeR PORGARD TUE eee ANDIOR ep

 

INCOMING DOCK

Stegel Yor Dspatly

 

 

 

 

 

 

 

 

 

 

PARS STAGING AND OPERATIONS

 

 

 

 

 

wr
[W _|BMEU & BMEU PLANT STAGING Toleeyn, “te Darlows Opn
a OPENING UNITS Taken. Lo Daunlts D Lon.
x a AO / STATION DISPATCH AREA Se Deputy
OUTBOUND DOCK —?P:
i —_ |ouTGoING DISPATCH AREA Sst Br » ee =
i —_ [TRAILERS IN YARD (YARD CHECK) Clete
 _|MTE PLANT STAGING AREA C sea —
. “a MTE TRAILERS Clea
m |siremtesc
ma
a
ae
wy

REWRAP OPERATIONS Cle Cc
CFS (IF APPLICALE) \) CVvX&
BRM / POSTAGE DUE

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-1 Filed 11/05/4q, pera

|

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 22:55.

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

" District: GREENSBORO

 

 

Name: mA___\.

 

 

 

. Phone #: Title: MDdo / A \ T-3
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED

 

\

INCOMING DOCK

Oise at Re dS eOatel

 

BMEU & BMEU PLANT STAGING

Taken, to Deumbtons Eu

 

 

 

 

OPENING UNITS Take to D New & Ben,

~~ AO / STATION DISPATCH AREA Shas, <A be Ds cot
OUTBOUND DOCK Stoel *s — ds podel
OUTGOING DISPATCH AREA

Staged Ro Dseokl

 

TRAILERS IN YARD (YARD CHECK)

Cen

 

 

 

 

 

 

 

RM) RR) Ha) ojaafala)ayR} aya

 

 

 

MTE PLANT STAGING AREA Clea
MTE TRAILERS oo
SITE MTESC
PARS STAGING AND OPERATIONS Seal aw Reese
REWRAP OPERATIONS el eo.
_]CFS (IF APPLICALE) Miura
BRM / POSTAGE DUE

Nia

 

 

 
Case 1:20-cv-02295-EGS Document 81-1 Filed vase 2989 £4)

\

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 2225.

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

vame: M4

 

 

 

- District: GREENSBORO
. Phone #: Title: Mo, ee = %
Glance BOK SECTION / OPERATION: COMMENTS:
cles | WORCAEA TOBE SEA eer mowons caneeD

 

INCOMING DOCK

 

BMEU & BMEU PLANT STAGING

C \<o

 

 

 

 

OPENING UNITS ee : N. i
Stee, eA ‘nc Len vO GPn.
I~ AQ / STATION DISPATCH AREA Shesped Ne ~ Dsactel
OUTBOUND DOCK Sthege 4 Yo oDeptel
OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

Clea

 

 

 

MTE PLANT STAGING AREA C | —

MTE TRAILERS i

SITE MTESC Clea
Cc

 

PARS STAGING AND OPERATIONS

 

Steerd Fee processing

 

 

 

ARR Raa AlaR agi aiqig

 

 

+s
REWRAP OPERATIONS ae —

L CFS (IF APPLICALE) KL ve
BRM / POSTAGE DUE

Ni

 

 

 
Case 1:20-cv-02295-EGS Document 81-1 Filed 1 3t* XC

{

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED STATES
POSTAL SERVICETa

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

"District: GREENSBORO

 

Name: Mil

Title: Mo; @& \ T=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Phone #:
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
INCOMING Dock \ N cl <a
. . qe r—
[7  |BMEU & BMEU PLANT STAGING = L | =
Dew owed to Cte — Cahn
[1  |JOPENING UNITS Tobe, te Dao Naa SO) :
A__
y
|~ TX _|AO/STATION DISPATCH AREA a a L Ned p tel
[7 _ |OUTBOUND Dock SI a 1 IN po va pobd.
Bf  |oUTGOING DISPATCH AREA Stone , Se [. L sh.
[ |TRAILERS IN YARD (YARD CHECK) | C | ~
MTE PLANT S

my NT STAGING AREA Clear

2  IMTETRAILERS Leg i—
{  |sIt—EMTESC C\
[a |PARS STAGING AND OPERATIONS yt

Steccd co Pmess'ng

[¥ _|REWRAP OPERATIONS Pled a /
[ —_|CFS (IF APPLICALE) Niwa
fa’ —|BRM/ POSTAGE DUE WA

 

 

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-1 Filed 10-38 5 of

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED STATES
POSTAL SERVICETu

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

Name: Mi A

 

 

 

" District: GREENSBORO
. Phone #: Title: Mpc; Re hess
check pox | SECTION / OPERATION: COMMENTS:
couisten| WORK AREA TO BE SEARCHED SEE Ee ee Eas eaten:

 

INCOMING DOCK

Sten] Poe elise

 

BMEU & BMEU PLANT STAGING

Tek te Deucktas Pn.

 

 

By AY AY EN

 

 

OPENING UNITS Cut ond Moused Dunstrenn |
[~ 1___|AO/STATION DISPATCH AREA tec dl SS oD spot l.
| OUTBOUND DOCK Stead S Db: etafel_
OUTGOING DISPATCH AREA

Stes ed TS Psptely

 

TRAILERS IN YARD (YARD CHECK)

C let

 

YENI

 

 

MTE PLANT STAGING AREA Cc,

ta
MTE TRAILERS Clea —
SITE MTESC

C lee —

 

PARS STAGING AND OPERATIONS

 

Shea Be Preeasing

 

 

Q] BL) ] 8 |]

 

 

 

REWRAP OPERATIONS Clet Co
CFS (IF APPLICALE

(ors ) URE
BRM / POSTAGE DUE

NA

 

 

 
Case 1:20-cv-02295-EGS Document 81-1 Filed 1O- SEES OD

|

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 22:2.

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

Name: M,

 

 

 

 

 

 

 

 

 

 

 

- District: GREENSBORO =
. Phone #: Title: MDO/ 4 24
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
INCOMING DOCK xy [ ye hee: fel
t : 4
BMEU & BMEU PLANT STAGING | | rads | to douon. Ss 3
OPENING UNTS Lats ond Bona cnn
AO/ STATION DISPATCH AREA
T AR ol Teady Se scat
OUTBOUND DOCK SS ; bet db spate.
OUTGOING DISPATCH AREA

Saeed Bo Deoatel

 

TRAILERS IN YARD (YARD CHECK)

Clea o® Politrea

 

 

 

 

 

 

 

ale) a} e/a} s/s) a] a) si) 8) |B

 

 

 

MTE PLANT STAGING AREA CL. r
ter © el: tol
x
MTE TRAILERS Clea of Pe Lbece ¢
SITE MTESG Clea —
PARS STAGING AND OPERATIONS Stes ol A dee
REWRAP OPERATIONS C lee —
ICFS (IF APPLICALE
OFS ( ) Mt vA
BRM / POSTAGE DUE Nor &

 

 

 
Case 1:20-cv-02295-EGS Document 81-1 Filed 11/05/20 Pang £ Ie iy 20 20

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED STATES
POSTAL SERVICETa

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

’ District:

 

 

Name: Oe. | bilo! /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GREENSBORO
_ Phone # Title: MAO
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR

COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED

7% —_|INCOMING Dock Sha ta hy als wtih

[) |BMEU & BMEU PLANT STAGING Au) 4) “doy ‘ - jp Cann

1

FY _ [OPENING UNITS Airwid dows totam _

I~ tY AO / STATION DISPATCH AREA If . ged le dispatol
OUTBOUND DOC

_ ra a es Mage a, hor dispoth

WY OUTGOING DISPATCH AREA ‘ Wass / has ot pe fake

mW TRAILERS IN YARD (YARD CHECK)

nA MTE PLANT STAGING AREA Hae

4 MTE TRAILERS yb

d. SITE MTESG W pl

_ |PARS STAGING AND OPERATIONS
ee Atayiol us YiLays fll piltesiilag

iW YoU

a / |CFS (IF APPLICALE) Av | I

wa BRM / POSTAGE DUE 2

 

 

 

Vins

 

. Ally MU dutonatone flak a bP BS) WS.

—

 

 
